DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 16-23 (and independent claim 64) in the reply filed on 1/31/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 4/20/2021, 4/08/2020, and 8/08/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 20120206046 A1) (hereinafter Huang).
Regarding claim 1, Huang discloses:
A laser projection module, comprising: 
a substrate assembly; [See Huang, Fig. 1 illustrates a substrate assembly (2) as a circuit board.]
a lens barrel assembly comprising a lens barrel [See Huang, Fig. 2B illustrates a lens barrel assembly comprising a lens barrel (11).] and a stop member coupled to the lens barrel, [See Huang, Fig. 3 illustrates clamp ring (151a); See Huang, ¶ 0035 discloses clamp ring 151a securely fixing the image lens barrel inside the main body and aligned with the laser diode (13).] the lens barrel being disposed on the substrate assembly and configured to define a receiving cavity together with the substrate assembly; [See Huang, ¶ 0036 discloses the exterior of the main body 11a is provided with protruding and symmetrical fixed seats 114a, whose centers are provided with a screw hole 1141a, respectively, through which a screw 1142a can be inserted and then extend into a fixed pre-fabricated hole 21a on the circuit board 2a, such that the laser module la can be securely fixed to the circuit board 2a.]
a light source disposed on the substrate assembly, accommodated in the receiving cavity, and configured to emit laser to the receiving cavity; and [See Huang, ¶ 0027 discloses a laser diode (13) being electrically connected to the circuit board (2) through a plurality of conductive leads; See Huang, Fig. 2B illustrates the laser diode pointed along an optical axis of the lens barrel assembly, and thus emitting laser light to the receiving cavity.
a diffractive optical element and a collimation element accommodated in the receiving cavity, [See Huang, ¶ 0029 discloses a DOE or “diffraction optical element” (9) as well as a focusing lens (12), which is interpreted as a collimation element.] the light source, the collimation element and the diffractive optical element being sequentially disposed in an optical path of the light source, [See Huang, Fig. 2B illustrates light source (laser diode 13), focusing lens (collimation element 12) and diffractive optical element (9) arranged sequentially along the optical axis of the light source.] and the stop member being configured to prevent the diffractive optical element from moving in a light-emitting direction of the laser projection module. [See Huang, ¶ 0029, 0035 discloses that the clamp ring securely fixes an image lens barrel inside the main body and aligned with a laser diode through a hole of a retaining ring and a focusing lens.]

Regarding claim 16, Huang discloses all the limitations of claim 1.
Huang discloses:
wherein the stop member is configured as a connecting member, the lens barrel comprises a first end surface and a second end surface facing away from each other and defines the receiving cavity passing through the first end surface and the second end surface, [See Huang, Figs. 2b, 3 and ¶ 0035-0037 discloses a “front opening” (111a, or “first” end surface) and a “rear opening” (112a, or “second” end surface) of a main body – looking to Fig. 3, the end surfaces are observably facing away from each other along an optical axis.] the first end surface is recessed towards the second end surface to define a mounting groove communicating with the receiving cavity, [See Huang, Fig. 3 illustrates “first” end surface having notches recessed “towards” the “second” end surface.] the diffractive optical element is mounted in the mounting groove, [See Huang, ¶ 0029, 0034 discloses a concave step 1131a is disposed inside the main body 11a such that the focusing lens 12a can be connected therein and also be aligned with the laser diode 13 in the main body 11a.]and the collimation element is mounted in the receiving cavity and arranged between the second end surface and the diffractive optical element, [See Huang, Fig. 3 illustrates the focusing lens (12a, or “collimation element”) being mounted in the concave step, and between second end surface (112a) and DOE (9).] the connecting member is mounted on a side of the lens barrel where the first end surface is, and the diffractive optical element is clamped between the connecting member and a bottom surface of the mounting groove. [See Huang, Fig. 3, ¶ 0035 discloses a plurality of latching edges 1132a are disposed at the inner edge adjacent to the front opening 111a above the concave step 1131a in the main body 11a of the laser module 1a, so as to provide the mounting of the air-tight structure 15a for sealing the image lens 9 inside the main body 11a. The air-tight structure 15a further includes a clamp ring 151a, a plurality of rubber seal rings 152a, 152a', and a retaining ring 154a. The rubber seal ring 152a is press-fitted upon the focusing lens 12a by the retaining ring 154a, and the image lens 9 is disposed on the retaining ring 154a. The other rubber seal ring 152a' is then press-fitted inside the latching edges 1132a by the clamp ring 151a, such that the image lens 9 is securely fixed inside the main body 11a and aligned with the laser diode 13 through the hole of the retaining ring 154a and the focusing lens 12a.  Hence, “clamp ring” (connecting member) is mounted on a side of the lens barrel towards the first end surface (111a), and the DOE (9) is clamped between 151a), and the bottom surface of the mounting groove.]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Qi et al. (CN 100368849 C; machine translation provided herewith) (hereinafter Qi).
Regarding claim 18, Huang discloses all the limitations of claim 16.
Huang does not appear to explicitly disclose:
wherein the lens barrel further comprises an inner surface located in the receiving cavity and an outer surface facing away from the inner surface, and the outer surface is provided with an external thread, wherein the connecting member comprises a top wall and a connecting side wall extending from a side of the top wall, the connecting side wall is disposed around the top wall and is provided with an internal thread, the internal thread is screwed with the external thread to mount the connecting member to the lens barrel, and the top wall abuts against the diffractive optical element.
However, Qi discloses:
wherein the lens barrel further comprises an inner surface located in the receiving cavity and an outer surface facing away from the inner surface, and the outer surface is provided with an external thread, wherein the connecting member comprises a top wall and a connecting side wall extending from a side of the top wall, the connecting side wall is disposed around the top wall and is provided with an internal thread, the internal thread is screwed with the external thread to mount the connecting member to the lens barrel, and the top wall abuts against the diffractive optical element. [See Qi, ¶ 0006, 0008-0009, 0046 discloses a laser light emitting assembly with a large aperture section 134 of the aperture section 133, a second cylinder wall 131 also has a shoulder surface 135 formed between the large and small aperture sections 134, 133, an outer peripheral surface of the second cylinder wall 131 is surrounded by threads, the focusing cylinder 13 is fixed to the screw fixing section 114 by means of screw locking.]
Before the effective filing date of the claimed invention, one of ordinary skill would have been familiar with laser light emitting technologies and would have understood, as evidenced by Qi, that in order to provide a fixed locking of a lens barrel, using screw locking threading would have been beneficial.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to include such screw locking threading as taught by Qi in the system of Huang in order to obtain this advantage.  Moreover, to such a person, doing so would have represented nothing more than the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 21, Huang discloses all the limitations of claim 16.
Qi discloses:
wherein the lens barrel further comprises an inner surface located in the receiving cavity and an outer surface facing away from the inner surface, and the inner surface enclosing the mounting groove is provided with an internal thread, wherein the connecting member has a cylindrical shape, and an outer side surface of the connecting member is provided with an external thread, and the external thread is screwed with the internal thread to mount the connecting member in the mounting groove. [See Qi, Figs. 3 and 4 illustrate a cylindrical shape of mounting members, ¶ 0006, 0008-0009, 0046 discloses a laser light emitting assembly with a large aperture section 134 of the aperture section 133, a second cylinder wall 131 also has a shoulder surface 135 formed between the large and small aperture sections 134, 133, an outer peripheral surface of the second cylinder wall 131 is surrounded by threads, the focusing cylinder 13 is fixed to the screw fixing section 114 by means of screw locking.  Qi’s disclosure hence accounts for screw-locking a lens barrel to a laser light emitting assembly, which is disclosed as a screw fixing section opposite to a lens mounting section and surrounded by threads on an inner peripheral surface.  
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 18.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/             Primary Examiner, Art Unit 2486